 

Case 5:20-cv-06546-JMG Docum i
ent.23 Filed 06/11/21
*** Proof of Publication *** Page 1 ort

Capital Newspapers Proof of Publication Affidavit

Retain this portion for your records.

Please do not remit payment until you receive your advertising
Mail to:

Damian & Valori LLP

c/o Melanie E. Damian as Receiver

1000 BRICKELL AVE STE 1020
MIAMI FL 33131

ORDER NUMBER 53230

STATE OF WISCONSIN

} ss.
Dane County

(\Aory Sl.

being duly sworn, doth depose and sa i
; y that he (she) i i
representative of Capital Newspapers, ublishers SP San authorized

PWSJ Wisconsin State Journal
a newspaper, at Madison, the seat of government of said State

and that an advertisement of which the annexed is a true

copy, taken f i j : .
below rom said paper, was published therein on the dates listed

Sworn to and subscribed before me this ‘day of a to 202 \
sot

Signed) CN den we \

(
(Title) ) j
} Chee
Notary Public, Wisconsin

My Commission expires Ot dobar I Joi

i
an

Principal Clerk Tet
Lf

Ann

Section: Legals
Category: 0100 LEGAL NOTICE
PUBLISHED ON: 05/20/2021, 05/27/2021, 06/03/2021

TOTAL AD COST: 144,28

FILED ON: 6/2/2021

   
 

UNITED STATES DISTRICT COURT
for ihe

Eastern District of Pennsylvania
Civil Action No. 20-654
MELANIE E: DAMIAN AS RECEIVER OF:
CONSULTANT,
INC: doing business 4s THE INCOME

JFODAY'S GROWTH

STORE
Plaintiff

vs
Asher Milgrom, Daniel Giordano; DANIEL '

MEYER; JDS Consulting Group LLC
Defendants :
SUMMONS INA CIVIL ACTION

To: JDS Consulting Group

902 Drake Street, Apt. 502
Madison; WE53715-1608

A lawsuit has been filed against you.

Within 27. days” after. service of this
summons: on. you (not countirig the day
you received iO- or 60.days if you are the
United: States oF a United States agency,
or an officer or employee of the United
States described in Fed. R. Civ. P.
(ay(2). or (3) = you must. serve on: the
plaintiff, an answer to the. attached
complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The
answer or motion must be served on. the
plaintiff or plaintiffs attomey: whose name

|| and:address are:
STEPHEN C. COLDBLU!

TORCHIA, LLC.
2617, HUNGTINGDON PIKE
HUNTINGDON. VALLEY, PA 49006

demanded in the complaint.

with the court.

CLERK OF COURT

(S( Brian J-Weissman,

Signature. of Clerk oF Deputy Clerk
December 30, 2020

 

WSe: May 20,27 and June. 3,
WNAXLP:

2021-53230

REBECCA HENRECKSON ]
st Otary Public
ate of Wisconsin

 

Mi
SEMANOFF, ORMSBY, GREENBERT &

If you tail to respond judgment by default
willbe entered agains: you for the relief

You also must file your answer of motion

 

 
